IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 825
                                                   :
         ORDER AMENDING RULE                       :          SUPREME COURT RULES
         322 OF THE PENNSYLVANIA                   :
         BAR ADMISSION RULES                       :          DOCKET
                                                   :
                                                   :




                                                ORDER


PER CURIAM

      AND NOW, this 15th day of January, 2020, upon the recommendation of the Board
of Law Examiners, the proposal having been published for public comment in the
Pennsylvania Bulletin at 49 Pa.B. 5700 (October 5, 2019):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 322 of the Bar Admission Rules is amended in the attached form.

     This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendments shall be effective in thirty (30) days.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.